

116 HR 8563 IH: To require the Secretary of the Army to conduct a study to determine the costs for the Corps of Engineers to ensure that certain project activities authorized under Nationwide Permit 14 comply with public safety conditions, and for other purposes.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8563IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Long introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of the Army to conduct a study to determine the costs for the Corps of Engineers to ensure that certain project activities authorized under Nationwide Permit 14 comply with public safety conditions, and for other purposes.1.Study(a)In generalThe Secretary of the Army, acting through the Chief of Engineers, shall conduct a study to determine the costs for the Corps of Engineers to—(1)include public safety as a condition for authorizing a proposed project activity under Nationwide Permit 14; and(2)inspect an authorized project activity after construction to ensure that such project activity is maintained in compliance with all conditions related to public safety under Nationwide Permit 14.(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the results of the study conducted under subsection (a).(c)DefinitionsIn this section:(1)Nationwide Permit 14The term Nationwide Permit 14 means the nationwide permit, relating to linear transportation projects, issued pursuant to section 10 of the Act of March 3, 1899 (33 U.S.C. 403) and section 404 of the Federal Water Pollution Control Act. (2)Project activityThe term project activity means an activity for which a permittee is required to submit a pre-construction notification under Nationwide Permit 14.